Citation Nr: 1140856	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-22 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for residuals of fracture of the transverse process of the lumbar spine, prior to September 2, 2008.

2.  Entitlement to a disability rating in excess of 40 percent for residuals of fracture of the transverse process of the lumbar spine, from September 2, 2008.

3.  Entitlement to a disability rating in excess of 10 percent for residuals of left knee sprain, prior to September 2, 2008.

4.  Entitlement to a disability rating in excess of 20 percent for residuals of left knee sprain, from September 2, 2008.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from January 6, 1985, until January 19, 1985 and from November 1990 until July 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that a November 2008 rating decision granted a 40 percent disability rating for the lumbar spine disability and a 20 percent disability rating for the left knee disability, with a September 2, 2008 effective date for both grants.  The Veteran has not withdrawn his claims and is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

The Board further notes that the November 2008 rating decision also granted service connection for lumbar radiculopathy of the left lower extremity, with a separate disability rating.  The Veteran has not filed a notice of disagreement with that decision.  Thus, that claim is not currently before the Board.

The Board has found that this increased rating matter contains an inferred claim for total disability due to individual unemployability (TDIU). See Rice v. Shinseki, 22 Vet. App. 447 (2009.) 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Prior to September 2, 2008, the Veteran's lumbar spine disability is not manifested by favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  

2.  From September 2, 2008, the Veteran's lumbar spine disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  

3.  Prior to September 2, 2008, the Veteran's left knee disability is manifested by arthritis, but is not manifested by a compensable limitation of motion, ankylosis, subluxation or lateral instability, or removal of or dislocated semilunar cartilage.  

4.  From September 2, 2008, the Veteran's left knee disability is not manifested by extension limited to 20 degrees or more, a compensable limitation of flexion, ankylosis, subluxation or lateral instability, or removal of or dislocated semilunar cartilage.  


CONCLUSIONS OF LAW

1.  Prior to September 2, 2008, the criteria for an evaluation in excess of 30 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2011).

2.  From September 2, 2008, the criteria for an evaluation in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2011).

3.  Prior to September 2, 2008, the criteria for an evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5261 (2011).

4.  From September 2, 2008, the criteria for an evaluation in excess of 20 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
 However, more recently, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2008, prior to the initial RO decision that is the subject of this appeal.  The letter informed him that the evidence must support a worsening of his disabilities to substantiate the claims.  The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence.  

The February 2008 letter also provided notice with respect to the Dingess requirements, regarding what type of information and evidence he needed to substantiate his claim for increased ratings as this is the premise of the claims.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the Veteran has submitted private medical records.  In addition, he was afforded VA medical examinations, most recently in September 2008. 

In his July 2008 VA Form 9, the Veteran argued that the VA examinations were contradictory and did not adequately measure the severity of his disabilities.  The Board notes that the VA examinations were performed by medical professionals and constitute "competent medical evidence," which is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).  The VA examiner has advanced medical training, experience, and had the opportunity to examine both the Veteran and his claims file to provide a competent diagnosis and medical opinion concerning the Veteran's condition. See Cox v. Nicholson, 20 Vet. App. 563 (2007) ("VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide "competent medical evidence" under § 3.159(a)(1))."  The VA examiners were qualified through education, training, and experience to offer competent medical evidence. 

Further regarding the Veteran's contentions as to the adequacy of the VA examinations, his characterizations of examination findings conflict with the findings reported by the examiners.  For example, he claimed that the examinations contain discrepancies as to the description of his gait.  However, both examinations performed in February 2008, as well as the spine examination in September 2008 indicate an antalgic gait.  A knee examination, also dated in September 2008, does not appear to specify the Veteran's gait, but this is not deemed a discrepancy and clearly does not raise the need for another examination.  He has not provided any additional medical evidence to indicate that the examination findings did not reflect the severity of his disabilities.  Therefore, the Board finds that the examination and associated opinion is adequate for a proper adjudication of the appeal.  As a result, an additional examination is not warranted.
 
Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Lumbar Spine Disability 

The Veteran contends that his service-connected lumbar spine disability is more severe than indicated by his assigned evaluation.  In this case, a 30 percent rating is in effect prior to September 2, 2008, and a 40 percent disability rating in effect therefrom.  

Lumbar spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedular criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 30 degrees. C.F.R. § 4.71a. In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Diagnostic Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. Under the formula, a 40 percent evaluation, which would be the next applicable rating for the service-connected lumbar spine disability, would only be warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation, which would be the next higher applicable rating, would only be warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation would be warranted with unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

A March 2007 Vision Imaging MRI found degenerative disc disease with bulging annulus and facet degeneration at L4-L5 with resulting moderate spinal stenosis;  degenerative disc disease at L2-L3, L3-L4 and L5-S1, with mild bulges of the annulus but no focal herniation or spinal stenosis; and facet degeneration at L4-L5 and L5-S1 bilaterally and L3-L4 on the left.

The Veteran received a VA examination in February 2008.  He reported chronic pain and limitation of movement.  He denied urinary and fecal problems, paresthesias, leg or foot weakness, falls and unsteadiness.  He reported constant, severe, daily pain, and indicated that his pain would radiate down his left leg.

The February 2008 VA examiner noted muscle spasms, guarding, pain with motion and tenderness, but that found that the symptoms were not severe enough to cause abnormal gait or spinal contour.  The examiner did note a stooped posture and antalgic gait, but no abnormal spinal curvatures.  The examiner found no abnormal sensation of the lower extremities and no ankylosis.  

The February 2008 VA examiner reported active and passive lumbar flexion from 0 to 45 degrees, with pain beginning at 45 degrees and on repetitive use, but no additional loss of motion on repetitive use.  The examiner diagnosed degenerative disc disease of the lumbosacral and thoracic spine.  The Veteran was not employed, and the disability moderately affected his chores, shopping, and recreation, and mildly affected his ability to exercise, travel, bathe, and dress.  

A September 17, 2008, VA consult included an EMG and nerve conduction study report.  The examiner found left peroneal and sural sensory abnormalities indicative of a mild motor and sensory polyneuropathy, axonal in type.  The examiner noted that the isolated, acute denervation in a single muscle site was insufficient to make a diagnosis of lumbar radiculopathy, and recommended correlation with the history, clinical examination, laboratory, and appropriate imaging studies.

The Veteran underwent another VA examination in September 2008, which included a claims file review, specifically including a review of the September 2008 VA EMG study findings.  The Veteran denied urinary and fecal problems, but reported numbness, paresthesias, leg or foot weakness, and unsteadiness.  He also reported moderate weekly flareups that last for hours.  He reported a total of 7 weeks of incapacitating episodes, ranging from hours to 2 days, with poor recall for specifics.

The September 2008 VA examiner found no thoracolumbar ankylosis.  Range of lumbar flexion was from 0 to 20 degrees, with pain at 20 degrees and after repetitive use, but with no additional loss of motion on repetitive use.  The examiner diagnosed moderate degenerative disc disease of the lumbar spine, with mild left radiculopathy.  The disability had a severe effect on the Veteran's ability to exercise.  There was a moderate affect on chores, shopping, bathing, and dressing, and it prevented shopping.  

VA medical records also generally reflect continued complaints of, or treatment for, back pain, as indicated in a September 4, 2008 record.

The Veteran also submitted lay statements.  In one undated letter provided by his Congressman, he reported cramping and spasms to his muscles, as well as debilitating pain.  He noted that he was incapacitated 8 to 9 weeks a year.  

A May 2008 statement, from Deacon J.S.R. noted that during the past year the Veteran's gait was slow and more strained, his posture not completely erect, and that the Veteran struggled to use his left leg for support.  J.S.R. further noted that the Veteran seemed unsteady at times, struggled to sit or stand, and had difficulty sitting still.

The Veteran also submitted an undated lay statement from his sister M.J.H., a licensed practical nurse.  She similarly indicated that the Veteran had constant pain and limited motion, as well as prolonged periods of incapacitation.  She reported that he would stoop, had limited range of motion, had difficulty walking, had severe chronic neurologic symptoms, and had incapacitating episodes of 8 to 9 weeks a year.  

Prior to September 2, 2008 

Prior to September 2, 2008, a 30 percent disability rating is in effect for the lumbar spine disability at issue.  

Under Diagnostic Code 5242, the next-higher 40 percent evaluation would only be warranted if the record shows forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

The February 2008 VA examination demonstrated thoracolumbar flexion in excess of 30 degrees, with active and passive flexion from 0 to 45 degrees.  There was pain beginning at 45 degrees and on repetitive use, but there was no additional loss of motion.  In this regard, the Board calls attention to Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011), in which the Court held that, 
Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  Thus, the range of motion findings on examination does not serve as a basis for an increased rating.  Moreover, 
The examiner further specifically noted the absence of lumbar ankylosis.  Thus, based on the objective findings of record, the disability picture does not most nearly approximate the next-higher 40 percent evaluation prior to September 2, 2008. 

Additionally, Diagnostic Code 5242, Note 1 indicates that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately rated under an appropriate diagnostic code.  In this regard, during his February 2008 VA examination, the Veteran denied urinary problems including incontinence, urgency, and retention requiring catheterization, frequency and nocturia.  He also denied fecal incontinence and obstipation.  The examiner did not indicate that the Veteran had either bowel or bladder impairment and the Veteran have not reported such disorders.  

At the February 2008 examination, the Veteran also denied numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  Objectively, there was normal muscle tone, no muscle atrophy, and no abnormal sensation.  The Board notes that although the private April 2008 evaluation by Dr. W. P. noted pseudo claudication (lumbar radiculopathy), the VA examiner also specifically found him to have neurologically normal muscle grades, symmetric reflexes and a normal sensory examination.  As such, the weight of the evidence fails to indicate objective neurologic abnormalities prior to September 2, 2008.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

The Veteran has claimed to have had incapacitating episodes due to his lumbar spine disability.  Under the current regulations, Diagnostic Code 5243, intervertebral disc syndrome can be rated under the General Rating Formula for the Spine or based on incapacitating episodes.  

Under Diagnostic Code 5243, based on incapacitating episodes, a 40 percent rating evaluation would require incapacitating episodes of a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  

Although the Veteran has submitted lay statements from both himself and from others of incapacitating episodes ranging from 7 to 9 weeks per year, none of those records indicate that he saw a doctor at those times.  No medical evidence shows that the Veteran had incapacitating episodes prescribed by a physician or as part of a physician's treatment for his service-connected back disability.  There is also no evidence that the Veteran was ever hospitalized for his disability.  As such, a rating in excess of 30 percent based on intervertebral disc syndrome is not applicable during the period in question.

From September 2, 2008 

A November 2008 rating decision granted a 40 percent disability rating for the lumbar spine disability, from September 2, 2008, the date of a 2008 VA examination.  

As previously noted, a disability rating in excess of 40 percent, under the General Rating Formula for Diseases and Injuries of the Spine, would require ankylosis of the spine.  A 50 percent evaluation would be warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

The September 2, 2008, VA examiner found Veteran's flexion of the thoracolumbar spine to be less than 30 degrees, specifically to 20 degrees, which is indicative of the 40 percent disability rating already granted.  No medical evidence is of record prior to that time indicating findings consistent with a 40 percent disability rating.

A rating in excess of 40 percent for the period in question, however, is not warranted.  Indeed, the record does not indicate that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine warranting a 50 percent evaluation or unfavorable ankylosis of the entire spine for a 100 percent evaluation.  Rather, both VA examiners specifically found no ankylosis to be present for any part of the spine.

The record also does not indicate that an additional separate rating is warranted for associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment under Diagnostic Code 5242, Note 1.  

As previously noted, the November 2008 rating decision has granted service connection with a separate disability rating for lumbar radiculopathy of the left lower extremity.  This is deemed a component of the instant appeal.  However, to achieve the next-higher 20 percent evaluation under Diagnostic Code 8521, the evidence must demonstrate moderate incomplete paralysis.  Here, the September 2008 VA examination reflects some sensory deficit (1/2) as to vibration sense, pain sense, light touch, and position sense.  However, reflexes were normal, as was Babinski sign and Lasegue's sign.  Overall, then, the degree of neurologic deficit shown is deemed to be contemplated by the 10 percent evaluation already in effect as to the left lower extremity.  Moderate impairment has not been shown.  Moreover, there is no basis for assignment of a separate neurologic rating for the right lower extremity.  Indeed, following the September 2008 VA EMG study findings, the September 2008 VA examiner found no neurologic impairment, other than the already service-connected lumbar radiculopathy of the left lower extremity.  As such, no other neurologic abnormalities have been demonstrated by the medical record to support the grant of a separate rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Regarding any other possible separate ratings, the record does not indicate any bowel or bladder impairment.  In fact, during the September 2008 VA examination, he denied urinary and fecal problems.

With respect to the Veteran's claimed incapacitating episodes due to his lumbar spine disability, under Diagnostic Code 5243, based on incapacitating episodes, a 60 percent rating evaluation would require incapacitating episodes of a total duration of at least 6 weeks, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  

As previously noted, the Veteran has reported incapacitating episodes of over 6 weeks in duration.  However, he has not provided medical evidence to shows that his incapacitating episodes were prescribed by a physician or as part of a physician's treatment for his service-connected back disability.  There is also no evidence that he was ever hospitalized for his disability.  As such, a rating in excess of 40 percent based on intervertebral disc syndrome is not applicable, from September 2, 2008.

The appellant has also put forth credible complaints of pain on use of the back during both time periods in question.  With regard to such complaints, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995). Taking all of the evidence of record into consideration, the Board finds that the thoracolumbar spine disability is likely manifested by some functional limitation due to pain on motion.  Therefore the currently assigned evaluations, but not more, are warranted for the lumbar spine disability.  The Board notes that the ratings contemplate complaints of pain, especially on extended use. There is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain. 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242. Therefore, the preponderance of the evidence is against an evaluation in excess of 30 percent for the lumbar spine disability, prior to September 2, 2008, or in excess of 40 percent, from September 2, 2008.  
Left Knee Disability

The Veteran contends that his left knee disability is more severe than indicated by the 10 percent disability rating granted him prior to September 2, 2008, and the 20 percent disability evaluation in effect from September 2, 2008.  

VA standards describe normal range of motion of the knee as from 0 to 140 degrees. See 38 C.F.R. § 4.71 (2010), Plate II.  As previously noted, the evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14. However, the VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004). 

Under Diagnostic Code 5260, a 10 percent evaluation would be warranted when flexion is limited to 45 degrees, a 20 percent evaluation when flexion is limited to 30 degrees, and a 30 percent evaluation for flexion limited to 15 degrees. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable evaluation is for assignment when extension is limited to 5 degrees, while a 10 percent evaluation is for assignment when extension is limited to 10 degrees, a 20 percent evaluation when extension is limited to 15 degrees, a 30 percent evaluation when extension is limited to 20 degrees, a forty percent evaluation when extension is limited to 30 degrees, and a 50 percent evaluation when extension is limited to 45 degrees. 38 C.F.R. § 4.71a.

When, however, the limitation of motion is non-compensable under the appropriate Diagnostic Codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id. In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating. The above ratings will not be combined with ratings based on limitation of motion. Id.

Under Diagnostic Code 5257, a 10 percent evaluation is warranted with evidence of slight recurrent subluxation or lateral instability. A 20 percent evaluation would be warranted for moderate recurrent subluxation or lateral instability. A 30 percent evaluation would only be warranted for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a.  In this regard, separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability. See VAOPGCPREC 23-97 and VAOPGCREC 9-98. 

The Veteran was afforded a VA examination in February 2008.  He reported using a cane intermittently and being limited in his standing and walking.  He denied that his knee gave way.  He further denied instability, dislocation or subluxation.  He reported left knee stiffness and weakness.

Objectively, the Veteran had an antalgic gait with abnormal weight bearing.  The examiner tested both active and passive ranges of motion.  The most restricted flexion finding was from 0 to 140 degrees, with pain beginning at 110 degrees; there was no additional loss of motion on repetitive use.  The most restricted extension finding was from 140 to 0 degrees, with pain beginning at 90 degrees.  There was no additional limitation of motion on repetitive use.  The examiner specifically found no ankylosis or instability, though he noted crepitus.  The report referenced an August 7, 2007, VA MRI showing a complex tear in the mid and posterior medial meniscus displaced into the intercondylar notch and degeneration of the lateral meniscus and joint effusion.  The diagnosis was degenerative joint disease of the left knee, with moderate effect on chores, shopping, exercise, and recreation; there was also mild effect on bathing and dressing.  

VA medical records generally indicate continued treatment for his left knee disability, as indicated in a July 2007 record.  

A private April 2008 medical record from Dr. W.P., noted that the Veteran had meniscal degeneration bilaterally.  

The Veteran underwent another VA examination in September 2008.  He reported use of a cane and being unable to stand or walk for more than a few minutes or yards, respectively.  He also reported that his knee would give way and was unstable, stiff, and weak.  He denied dislocation or subluxation and effusion, but reported at least daily locking episodes.  He also claimed swelling and tenderness with flare-ups.

Objectively, there was an abnormal shoe wear pattern.  At worst, flexion was from 0 to 85 degrees, with pain at 85 degrees.  The most severe extension was from 85 to 0 degrees, with pain beginning at 15 degrees and ending at 0 degrees.  The examiner also found crepitus, but no instability.  The left knee prevented sports; severely impacted exercise; moderately affected chores, shopping and recreation; and mildly affected traveling, bathing, dressing, toileting, and grooming.  
 
The Veteran also submitted lay statements, including an undated letter submitted by his Congressman, noting that his knee was permanently stiff and caused pain with each step, incapacitating him.

A May 2008 statement from Deacon J.S.R., noted that the Veteran struggled to use his left leg for support and seemed unsteady at times.  

An undated lay statement from his sister M.J.H., reported knee ankylosis, limited motion and pain.  She further noted that he had difficulty performing activities and taking care of himself.  


Prior to September 2, 2008 

Prior to September 2, 2008, a 10 percent disability rating is in effect pursuant to Diagnostic Code 5261 for the Veteran's left knee disability.  Such rating contemplates limitation of extension.  (The Board notes that, historically, a rating had initially been assigned under Diagnostic Code 5257, for impairment characterized by subluxation and lateral instability.  However, the most recent rating action clearly shows that the disability has been re-coded as one predicated on loss of motion).  

The only pieces of evidence of record of relevance to the appeal period prior to September 2, 2008 are the February 2008 VA examination and the April 2008 private evaluation by Dr. W.P.  The February 2008 VA examiner noted flexion to 140 degrees, with pain beginning at 110 degrees, and extension to 0 degrees, with pain beginning at 90 degrees.  The Veteran denied that his knee gave way, had instability or had dislocation or subluxation, and the examiner specifically found no knee instability.  Dr. W.P. noted crepitation bilaterally that was consistent with chondromalacia patella and found meniscal degeneration bilaterally.

The range of motion findings detailed above is not limited enough to meet the criteria for a compensable rating under Diagnostic Codes 5260 or 5261.  No objectively measured range of motion shows a limitation of extension to 45 degrees, for a compensable disability rating disability rating under Diagnostic Code 5260 for flexion.  There was also no objectively measured limitation of extension to 10 degrees, for a compensable disability rating under Diagnostic Code 5261 for extension. 

Although the Veteran has reported pain associated with his range of motion, the Court has recently held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, 4 (August 23, 2011) Indeed, the Court found that nothing in its case law supports an appellant's contentions that she should be given the maximum disability ratings under Diagnostic Code 5260 and 5261 simply because she experienced pain throughout the range of motion of her left knee.  Id. at 11.  

Again, the objective evidence during the period in question fails to demonstrate entitlement to the next-higher 20 percent evaluation under Diagnostic Code 5261, for extension.  Such findings also fail to demonstrate entitlement to a compensable rating for flexion.  Accordingly, a separate rating for limitation of both flexion and extension is not warranted here.  See VAOPGCPREC 9-2004 (September 17, 2004).

The Board further finds no support for assignment of a separate rating for left knee instability.  Indeed, the evidence as described above does not show any recurrent subluxation or lateral instability of the knee.  As such, assignment of a separate disability rating under Diagnostic Code 5257 is not warranted for the period in question.  

The Board also notes that the February 2008 VA examiner specifically found that the Veteran did not have ankylosis.  As such, Diagnostic Code 5256 is not applicable.  A separate rating is also not justified under Diagnostic Code 5259, for removal of, symptomatic semilunar cartilage or Diagnostic Code 5259 for dislocated semilunar cartilage.  Although the August 2007 VA MRI noted a left knee complex tear in the mid and posterior medial meniscus displaced into the intercondylar notch with small joint effusion, the Veteran's functional impairment is already accounted for by his 10 percent rating under Diagnostic Code 5261 based on his pain; he has not demonstrated additional functional impairment that has not already been compensated.  Moreover, the record does not indicate that the Veteran has left knee disability was previously treated with semilunar cartilage removal.  

Based on the foregoing, a disability rating in excess of 10 percent or an additional separate disability rating is not indicated prior to September 2, 2008.


From September 2, 2008 

In a November 2008 rating decision, the RO increased the Veteran's disability evaluation to 20 percent under Diagnostic Code 5261, effective September 2, 2008.  

Upon VA examination on September 2, 2008, the Veteran had flexion from 0 to 85 degrees, with pain at 85 degrees, and extension from 85 to 0 degrees, with pain beginning at 15 degrees and ending a 0 degrees.  There was crepitus, but no instability.

Although the Veteran did report instability at that time, the objective examination evidence did not objectively show any recurrent subluxation or lateral instability of the knee.  As such, a separate disability rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Range of motion of the knee, as detailed above, did not meet a compensable level of limitation of flexion under Diagnostic Code 5260.  Moreover, as the Veteran's extension was not limited to 30 degrees or more, a disability rating in excess of 20 percent under Diagnostic Code 5261 is not indicated.   

Additionally, the September 2008 VA examiner specifically found that the Veteran did not have ankylosis.  As such, Diagnostic Code 5256 is not applicable.  A separate rating is also not possible under Diagnostic Code 5259, for removal of, symptomatic semilunar cartilage or Diagnostic Code 5259 for dislocated semilunar cartilage.  As previously indicated, the Veteran has already been granted functional impairment under Diagnostic Code 5261 based on his pain, and he has not demonstrated additional functional impairment that has not already been compensated.  

Based on the foregoing, the Board is unable to assign a schedular disability rating in excess of 20 percent for the knee, under Diagnostic Code 5261, and an additional separate disability rating is not indicated from to September 2, 2008.

The Veteran has also put forth credible complaints of pain on use of the joint, during both time periods.  With regard to such complaints, the United States Court of Appeals for Veterans Claims (Court) has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 205-206.  Taking all of the evidence of record into consideration, the Board finds that the Veteran's left knee disability is likely manifested by some functional limitation due to pain on motion. However, the Veteran's disability ratings, based on range of motion findings, were provided due to his reported knee pain and such rating contemplated complaints of pain, especially on extended use. There is no showing of any additional functional impairment warranting a higher rating for the complaints of pain.  Furthermore, the VA examiners did not find additional functional problems.  Therefore, the preponderance of the evidence is against a disability rating in excess of 10 percent for the left knee, prior to September 2, 2008, or in excess of 20 percent from September 2, 2008.  

With respect to the Veteran's lay statements of record, such have been considered.  He is competent to report on lay-observable symptoms, such as his left knee giving away.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, when viewed with the record as whole, such statements are found less probative than the repeated objective findings indicating no instability of the knee.  Similarly, his complaints of pain have been considered, but they do not serve as basis for an increased rating in the absence of other evidence showing additional functional impairment as due to such pain.

The Board also finds the Veteran's sister's statements to not be as competent and credible as the findings of the VA examinations.  The VA examiners are medical professionals that make such findings on a regular basis.  Moreover, while she is an LPN, the Veteran's sister did not indicate how she made her findings or indicate the extent of her experience.  Indeed, the Board questions the validity of notes in which the Veteran's sister reported that the Veteran had both ankylosis and limited knee flexion.  In this regard, ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  The Veteran's sister's findings were in direct contrast to the findings of both VA examiners, who both reported numerous range of motion findings and specifically found no ankylosis to be present.  The other lay evidence of record did not attempt to provide specific, objective medical findings for rating purposes.

Finally, neither the lumbar spine disability nor left knee disability warrants referral for extra-schedular consideration, under any portion of the rating period on appeal.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

In this case, the rating criteria are not inadequate.  Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria.  Accordingly, referral for extraschedular consideration is not warranted here.


ORDER

Prior to September 2, 2008, an evaluation in excess of 30 percent for a lumbar spine disability is denied.  

From September 2, 2008, an evaluation in excess of 40 percent for a lumbar spine disability is denied.  

Prior to September 2, 2008, an evaluation in excess of 10 percent for a left knee disability is denied.  

From September 2, 2008, an evaluation in excess of 20 percent for a left knee disability is denied.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

The record currently indicates that the Veteran may be claiming TDIU.  In an undated letter provided by his Congressman, he reported that he was an ordained clergyman, but that because of his disabilities he had to retire from full time service.   Additionally, the February 2008 VA examiner noted that the Veteran was retired due to his back and knees.  The September 2008 VA examiner noted that the Veteran was retired and noted a reported cause of retirement to be medical or physical problems regarding the left knee and the lumbosacral spine.  

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work. Friscia, 7 Vet. App. at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Currently the evidence is somewhat in conflict as to whether the Veteran is unemployable due to his service-connected disabilities.  Indeed, a May 2008 lay statement, from Deacon J.S.R., is unclear as to whether the Veteran is currently working, at least on a part-time basis.  Therefore, the Board finds that a VA examination should be arranged to determine whether the Veteran is unemployable due to his service-connected disabilities. 

Accordingly, the case is REMANDED for the following actions: 

1. The RO/AMC should send the Veteran a duty-to-assist letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability. 

2. The Veteran should be scheduled for an appropriate VA examination to determine the impact his service-connected disabilities have on his ability to obtain and retain employment.  The claims folder should be made available to the examiner, who should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities (currently shown to be a lumbar spine disability, left knee disability, lumbar radiculopathy to the left lower extremity, and residuals of fractured left 6th and 7th ribs).  The examination report must include a complete rationale for all opinions and conclusions reached. 

3. After taking any further development deemed appropriate, the RO/AMC should re-adjudicate the issue on appeal. If any benefit sought on appeal is not granted in full, the appellant and representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board. 

The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010). 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


